Citation Nr: 1436190	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  13-33 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether the character of the Veteran's discharge from service for the period of service from October 4, 1966 to March 20, 1973 constitutes a bar to Department of Veterans Affairs (VA) compensation benefits.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD) with anxiety. 

4.  Entitlement to service connection for residuals of acute myositis of the quadriceps.

5.  Entitlement to service connection for a bilateral eye disorder to include as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for residuals of right eye injury to include vision loss.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for ischemic heart disease.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for prostate cancer.

12.  Entitlement to service connection for chloracne secondary to exposure to herbicides.

13.  Entitlement to service connection for a thyroid gland disorder to include goiter, to include as due to exposure to herbicides or as secondary to type II diabetes.

14.  Entitlement to service connection for hemorrhage of brain vessels.

15.  Entitlement to service connection for residuals of a cerebral vascular accident or transient ischemic attack to include as due to peripheral vascular disease.

16.  Entitlement to service connection for residuals of exposure to certain chemical warfare agents and other substances (five major categories of chemicals (anticholinesterases, anticholinergics, cholinesterase reactivators, psychochemicals, and irritants and vesicants)) as part of the soldier-volunteer test program of the Army Chemical Center (Edgewood Arsenal), Maryland during service.

17.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

18.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

19.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

20.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

21.  Entitlement to service connection for a low back disorder to include arthritis.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appellant served on active service from July 1964 to July 1966 with discharge under honorable conditions; and from October 1966 to March 1973 with discharge under conditions other than honorable. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision regarding the character of discharge and a February 2011 rating decision of the VA Regional Office (RO) in Reno, Nevada, denying service connection for the remaining issues on appeal. 

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has recharacterized the relevant issue on appeal.

In May 2014 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for the following claimed disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ: residuals of acute myositis of the quadriceps; a bilateral eye disorder to include as secondary to type II diabetes mellitus; residuals of right eye injury to include vision loss; bilateral hearing loss; tinnitus; ischemic heart disease; hypertension; prostate cancer; chloracne secondary to exposure to herbicides; a thyroid gland disorder to include goiter, to include as due to exposure to herbicides or as secondary to type II diabetes; hemorrhage of brain vessels; residuals of a cerebral vascular accident or transient ischemic attack to include as due to peripheral vascular disease; residuals of exposure to certain chemical warfare agents and other substances (five major categories of chemicals (anticholinesterases, anticholinergics, cholinesterase reactivators, psychochemicals, and irritants and vesicants)) as part of the soldier-volunteer test program of the Army Chemical Center (Edgewood Arsenal), Maryland during service; peripheral neuropathy of the left and right upper extremities and left and right lower extremities; and a low back disorder to include arthritis.





FINDINGS OF FACT

1.  Prior to and exclusive of the period of AWOL from October 1969 to February 1972, the Veteran's service was without any significant problems, and was honest, faithful, and meritorious for five years over two periods of service, including assignment in Vietnam.  His combat duties resulted in increasingly severe anxiety and PTSD symptomatology and he was transferred back to the states.  His period of AWOL resulted primarily from the Veteran's anxiety over the exigent financial circumstances of his family and his compelling need to be with them to provide support.  

2.  There are compelling circumstances warranting the prolonged unauthorized absence, including: the Veteran's mental state due to increasingly severe combat-induced PTSD with anxiety; his relatively young age; his socioeconomic background; his limited education; and the dire financial situation of his family.

3.  The Veteran served in the Republic of Vietnam, and has a current diagnosis of type 2 diabetes mellitus.

4.  The Veteran has PTSD with anxiety related to combat-related stressors and other incidents of service.


CONCLUSIONS OF LAW

1.  The character of the appellant's service does not constitute a bar to VA benefits. 
38 U.S.C.A. §§ 101 , 5107, 5303 (West 2002); 38 C.F.R. §§ 3.1 , 3.12 (2013).

2.  The criteria for service connection for type 2 diabetes mellitus have been met. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. § 3.303(2013).

3.  The criteria for service connection for a psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a) and (b), 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304(f) (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Character of Discharge as Bar to VA Benefits

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits. 38 U.S.C.A. § 101(18) ; 38 C.F.R. § 3.12(a) .  A discharge issued under honorable conditions is binding on VA. 38 C.F.R. § 3.12(a) .

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release, or unless otherwise specifically provided by that provision.  38 C.F.R. § 3.12(b).   
There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d). 

Benefits are not payable where the former service member was discharged or released under a number of specified conditions, one of which is by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days, .  38 C.F.R. § 3.12(c).

A person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence. " 38 U.S.C.A. § 5303(a) ; 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors are considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: (i) Length and character of service exclusive of the period of prolonged AWOL, and (ii) Reasons for going AWOL. 

Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).

Reasons for going AWOL which are entitled to be given consideration when offered by the claimant include family emergencies or obligations. The reasons for going AWOL are evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration is given to how the situation appeared to the person and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 38 C.F.R. § 3.12(c)(6)(ii).

The record shows that the appellant was born in Greensboro, Alabama, in July 1942.  He lived with his grandparents until he was 16 years old, when he moved to Philadelphia, Pennsylvania, to live with his mother until he was 18.  He had only two years of high school but achieved a GED (general education degree) while in service.  

Just after his 22nd birthday the Veteran was inducted into his first period of service; from July 1964 to July 1966.  His military occupational specialty was physical activity specialist.  He was married during that period of service.  

Service treatment records during the first period of service include an undated treatment record containing a notation of emotional instability; may tend to be manic depressive; has had depressive episode and week under psychiatric observation. 

An undated report of medical history shows that the Veteran reported his usual occupation was baseball player.  He also reported that he had been a patient at a mental hospital, Valley Forge Hospital, for one week observation.  

An April 1966 report of medical history for the purpose of medical research shows that the Veteran reported he was hospitalized in July 1965 for one week following a marital argument, when he was diagnosed with acute situational maladjustment reaction.  

Other records reflect that, in April 1966, the Veteran participated in a soldier-volunteer test program of the Army Chemical Center (Edgewood Arsenal), Maryland, involving about 7,000 soldiers in experiments involving exposures to more than 250 different chemicals, though not all chemicals by any subject, at Aberdeen Proving Ground in Edgewood, Maryland (Edgewood Arsenal), Maryland from 1955 to 1975.  See http://mcm.fhpr.osd.mil/cb_exposures/cold_war/
edgewood.aspx;  See also http://www.publichealth.va.gov/exposures/edgewood-aberdeen/index.asp (Last visited August 8, 2014).  The Veteran has credibly stated that he was exposed to chemical agents including LSD (Lysergic acid diethylamide).

In July 1966 the Veteran was honorably discharged from his first period of service.  

The Veteran was inducted into his second period of service in October 1966.  Beginning in December 1966 he was stationed in Germany.  Service personnel records show that his initial principal duty there was physical activity specialist, which was the same as in the first period of service.  

In March 1967 he was transferred to a different organization of the 4th Battalion, 18th Infantry, and his principal duty was changed to light weapons infantryman/ ammunition bearer.  In May 1967 his specialty was changed to automatic rifleman and then to grenadier; and in October 1967 it was changed to rifleman.  

In February 1968 the Veteran was transferred to Vietnam where his recorded initial principal duty was senior physical activities specialist, later changed to light vehicle driving.  Service personnel records show that campaigns associated with the Veteran's service in Vietnam included the Tet Counter Offensive; Vietnam Counter Offensive Phase IV; and Vietnam Counter Offensive Phase V.  Awards and Decorations included the Vietnam Service Medal, and Vietnam Campaign Medal.  The Veteran's DD Form 214 show these awards including Vietnam Campaign Medal W/60 Device, as well as Marksman Badge Rifle M14.  

The Veteran was transferred from Vietnam in September 1968 after only six months in country and, beginning November 1968, he was assigned to Fort George G. Meade, without a principal duty assignment recorded until May 22, 1969 when his recorded principal duty became general vehicle repairman.

Service personnel records show that the Veteran had 2 days of time lost by reason of being AWOL from May 11 and May 12, 1969; and one day of time lost by reason of being AWOL on May 21, 1969.   

Civil authorities arrested the Veteran May 23, 1969 for the charge of operating a motor vehicle without a license.  The Veteran ultimately posted and forfeited a bond in lieu of trial.  This corresponds to a service personnel record of time lost of 3 days by reason of being AWOL three days from May 23 to 25, 1969.  

The Veteran had 24 days of time lost by reason of being AWOL from June 9, 1969 to July 2, 1969.  A military court adjudicated this infraction and he received 50 days of military confinement from July 3, 1969 to August 21, 1969.  

In a June 1969 memorandum on the subject of the probable cause of the Veteran's AWOL, the commanding officer of Fort Meade stated that the most probable cause of the Veteran's actions was due to financial immaturity; that the Veteran's inability to manage his pay contributed to the fact that he was constantly in debt and unable to meet his financial obligations; and that this inability was further adversely affected by a reduction from E4 to E2 within a period of two months. 

The Veteran has testified in May 2014 that during the June to July 1969 period of AWOL he was in private hospitals due to his anxiety/psychiatric condition.
  
The Veteran was arrested and confined to a Baltimore County jail beginning September 10, 1969.  He was tried and convicted on October 7, 1969 by the Baltimore Municipal Court, which resulted in a fine of $12.00.  This corresponds to a service personnel record of time lost of 27 days from September 10, 1969 to October 6, 1969.

The Veteran then went AWOL from October 8, 1969 to February 4, 1972, a period of 850 days.  

In a November 1969 memorandum on the probable cause of the Veteran's AWOL, the commanding officer noted that the Veteran had been confined at the Baltimore City Jail from September 10 to October 7, 1969; that the Veteran felt that he was unable to make an adequate salary in the Army; and undoubtedly, he went AWOL to go home to his wife and family and attempt to provide an adequate living for them.

In a March 1972 memorandum the commanding officer of Fort Meade recommended the Veteran for trial by a Special Court-Martial with the authority to adjudge a Bad Conduct Discharge.  

A June 1972 Special Court-Martial Order shows that the Veteran plead guilty to the charge of being AWOL from about October 8, 1969 to about February 3, 1972.  He was found guilty and sentenced by the military judge to be discharged from the Army with a Bad Conduct Discharge and other penalties.  His DD Form 214 shows that, on March 20, 1973, he was discharged under conditions other than honorable.

The evidence of record demonstrates that the Veteran was charged, convicted, and sentenced by a special court-martial, for his period of AWOL.  His case does not meet the criteria of 38 C.F.R. § 3.12(c)(2) which bars payment of benefits due to sentencing by a general court-martial.

The question is whether there are compelling circumstance to warrant the prolonged  unauthorized absence, such that compensation is not barred by the provisions of 38 C.F.R. § 3.12(c)(6).    

The evidence shows that the Veteran was absent for a period of at least 180 consecutive days and that he received a bad conduct discharge, which is included under the purview of "discharge under other than honorable conditions."  

The Veteran, however, has consistently asserted that his period of AWOL from October 8, 1969 to February 3, 1972 resulted from his belief he had a family emergency in which they were living in a state of extreme financial distress away from where he was stationed.  He believed that he was unable to provide support for them while he was at Fort Meade in Baltimore, Maryland, and they were in Philadelphia, Pennsylvania.  The Veteran believed that this situation compelled his absence without official leave, to be with his family to support them financially and otherwise.

The length and character of the Veteran's service was without any significant problems or offenses prior to and exclusive of the period of the prolonged AWOL.  
 
The Veteran's first period of service of two years from July 1964 to July 1966 ended with discharge under honorable conditions, notwithstanding that the Veteran was hospitalized in July 1965 for an acute situational maladjustment reaction to some marital argument or discord.  

Then, immediately following his participation in the April 1966 medical study at the Army Chemical Center, he was hospitalized for one week at Valley Forge Hospital for observation.  

The Veteran had no significant offenses during the first three years of the second period of service which began in October 1966.  He served in Germany prior to his February to September 1968 service in Vietnam.  

Service treatment records show treatment for complaints of agitated behavior and hypertension in November and December 1967, immediately prior to the Veteran's service in Vietnam.  The impression at that time included an anxiety reaction manifested by labile hypertension.  He was treated with Thorazine.  

Despite the evidence of the Veteran's overall psychiatric condition, his second period of service did not involve any significant offences prior to 1969.  Only after returning from Vietnam, beginning in May 1969, did the Veteran begin a series of short-term periods of AWOL, some of which he was unable to avoid due to his incarceration at the time on a minor offense; and culminating in the AWOL that began October 8, 1969 for which he was discharged under conditions other than honorable.

The evidence, including the Veteran's credible testimony and statements made during the April 2012 private psychiatric evaluation, and findings from that psychiatric evaluation report, shows that the Veteran had multiple episodes of symptoms of very acute anxiety during the second period of service just prior to leaving for Vietnam; and also after his participation in the Army Chemical Corps studies in which soldier test subjects were exposed to chemical warfare agents, including LSD.  

In the April 2012 private psychiatric evaluation the examining psychologist, Dr. Donald S. Scott, Ph.D., diagnosed PTSD and panic disorder without agoraphobia, and major depressive disorder with psychosis vs. psychotic disorder not otherwise specified, which Dr. Scott found was to some extent undiagnosed during service.  

Dr. Scott opined that the Veteran left his unit by going AWOL and stayed away because, for the Veteran, service was associated with his Vietnam experience and this exacerbated his PTSD symptoms.  Further, the Veteran's panic attacks generally caused the Veteran to make quick and poorly considered decisions, and he responded to intense fearfulness by removing himself from the immediate environment-an inadequate coping strategy.  Dr. Scott opined that the Veteran's decision to go AWOL and remain AWOL is a significant example of the Veteran utilizing his completely inadequate coping strategy.    

Essentially, the Veteran went AWOL to meet exigent family obligations in what he believed to be an emergent situation of their nearly homeless condition faraway in Philadelphia.  In two memoranda, the Veteran's commanding officer stated that the probable cause of the Veteran's AWOL was to be able to meet his financial obligations by going home to his family to provide an adequate living for them.  

The evidence shows that the Veteran's AWOL resulted to some extent from a limited judgmental maturity, which was due to his young age, limited education and socioeconomic background at the time, as well as his PTSD with anxiety that developed earlier in service.  He was experiencing hardships due to his family's financial distress while he was absent.  All of this constituted compelling circumstances to the Veteran in his state of mind at the time of the prolonged AWOL. 

Compelling circumstances are demonstrated to warrant the appellant's period of AWOL following his tour in the Republic of Vietnam.  The Board finds that the characterization of the appellant's active duty service does not constitute a bar to VA benefits. 

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Some chronic diseases, including endocrinopathies to specifically include Type II diabetes mellitus, and psychoses are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases, including diabetes mellitus or psychosis, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Type II Diabetes Mellitus

The Veteran served in Vietnam from February to September 1968; exposure to Agent Orange is presumed.

Type II diabetes mellitus is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id. 

A number of VA medical treatment and examination reports contain a diagnosis of type II diabetes mellitus.  Service connection for type II diabetes mellitus is warranted.

Psychiatric Disorder to Include PTSD With Anxiety

The Veteran's testimony at his May 2014 Travel Board hearing, in light of service personnel records showing a combat-related role in Vietnam, reflect combat in service, which is associated with the Veteran's claimed PTSD stressors.  The Veteran testified as to being in proximity to multiple mortar and rocket attacks, enemy attempts to climb the walls, and involvement in running gun battles outside of the base camp during multiple reconnaissance missions, including search and destroy missions.  

The Veteran's testimony regarding his claimed stressors are entirely consistent with the conditions associated with his role in Vietnam during that period of the war that included involvement in several counter offensive campaigns.

Furthermore, the Veteran's service treatment records reflect treatment in service for anxiety symptoms before and after his assignment to Vietnam.

During an April 2012 private psychiatric evaluation, Dr. Scott diagnosed PTSD and panic disorder without agoraphobia, and major depressive disorder with psychosis vs. psychotic disorder not otherwise specified, which he found was to some extent undiagnosed during service.  Dr. Scott linked the etiology of the Veteran's PTSD to his experience in Vietnam.

There is medical evidence diagnosing the PTSD in accordance with 38 C.F.R. § 4.125(a)-conforming to DSM-5, and supported by the findings of a medical examiner-and medical evidence linking the current PTSD symptoms to the verified in-service stressors.  

Service connection for PTSD with anxiety is warranted.  38 C.F.R. §§ 3.303, 3.304.


ORDER

The character of the appellant's discharge from service for the period of service from October 4, 1966 to March 20, 1973 does not constitute a bar to VA compensation benefits. 

Service connection for type II diabetes mellitus is granted.

Service connection for a psychiatric disorder is granted.




REMAND

The remaining claims on appeal are for the issues of entitlement to service connection for residuals of acute myositis of the quadriceps; a bilateral eye disorder to include as secondary to type II diabetes mellitus; residuals of right eye injury to include vision loss; bilateral hearing loss; tinnitus; ischemic heart disease; hypertension; prostate cancer, chloracne secondary to exposure to herbicides; a thyroid gland disorder to include goiter, to include as due to exposure to herbicides or as secondary to type II diabetes; hemorrhage of brain vessels; residuals of a cerebral vascular accident or transient ischemic attack to include as due to peripheral vascular disease; residuals of exposure to certain chemical warfare agents and other substances (five major categories of chemicals (anticholinesterases, anticholinergics, cholinesterase reactivators, psychochemicals, and irritants and vesicants)) as part of the soldier-volunteer test program of the Army Chemical Center (Edgewood Arsenal), Maryland during service; peripheral neuropathy of the left and right upper extremities and left and right lower extremities; and a low back disorder to include arthritis.

In large part, the RO denied these claims based upon the RO's determination that the appellant did not have honorable service with respect to his second period of service, from October 1966 to March 1973. 

The agency of original jurisdiction (AOJ) has not adjudicated these claims on the merits.   Remand is necessary for the RO to adjudicate these remaining issues on the merits, to include consideration of the second period of service from October 1966 to March 1973. 

The record includes symptomatologies or diagnoses referable to each of the claimed disabilities, including bilateral hearing loss disability as defined by VA under 38 C.F.R. § 3.385, though the file does not include the threshold findings of audiology testing at the September 2010 VA examination.  Contemporaneous VA examinations are required to ascertain the Veteran's current diagnoses and to obtain opinions as to whether any relevant disease or disability is related to the Veteran's two periods of honorable service, or to service-connected disability.

Records in the claim files show that the Veteran participated in a soldier-volunteer test program of the Army Chemical Center (Edgewood Arsenal), Maryland during service.  According to VA in information published on the internet, the U.S. Army Chemical Corps conducted classified medical studies involving about 7,000 soldiers in experiments involving exposures to more than 250 different chemicals, at Aberdeen Proving Ground in Edgewood, Maryland (Edgewood Arsenal), Maryland from 1955 to 1975.  See http://mcm.fhpr.osd.mil/ cb_exposures/cold_war/edgewood.aspx;  See also http://www.publichealth.va.gov /exposures/edgewood-aberdeen/index.asp (Last visited August 8, 2014).  

The purpose was to evaluate the impact of low-dose chemical warfare agents on military personnel and to test protective clothing and pharmaceuticals.  Chemical warfare agents tested included anticholinesterase nerve agents (ex., sarin and common organophosphorus (OP), and carbamate pesticides); mustard agents; nerve agent antidotes atropine and scopolamine; nerve agent reactivators (ex., the common OP antidote 2-PAM chloride); psychoactive agents (including LSD, PCP, cannaboids, and BZ); Irritants and riot control agents; and alcohol and caffeine.  Id.  

Records on file clearly show that the Veteran volunteered and participated in that program.  The Veteran signed a volunteer's participation agreement April 14, 1966; and service treatment records dated in April 1966 during the Veteran's first period of service include examination and other medical reports at Edgewood Arsenal.  On file, the Veteran submitted a filled in survey document titled Army Health Survey: National Academy of Sciences, dated in October 2000, which was provided to past members of the military who had participated in the medical studies at Edgewood Arsenal, Maryland from 1955 to 1975.  

The Army Health Survey: National Academy of Sciences contains an identification number that apparently identifies the Veteran as the survey respondent.  

As reference for examiners in this matter, there have been a number of studies of the long-term effects of the chemical agents used in these studies.  At the request of the Army, the Institute of Medicine (IOM) published a three-volume series of study between 1982 and 1985 on the long-term health effects of exposure to the chemicals tested.  See Possible Long-Term Health Effects of Short-Term Exposure to Chemical Agents, Commission on Life Sciences.  The National Academies Press, in three volumes: See Vol. 1, "Anticholinesterases and Anticholinergics"; Vol. 2, "Cholinesterase Reactivators, Psychochemicals and Irritants and Vesicants; and Vol. 3, "Final Report: Current Health Status of Test Subjects". 

There may be a relationship between the Veteran's exposures during the Army Chemical Corps medical studies and the etiology of one or more of the Veteran's claimed disabilities.  On remand, the RO must contact the holder of the Edgewood Arsenal Chemical Agent Exposure Studies Database (1955-1975) and request information to identify any chemical warfare agents to which the Veteran was exposed, and the extent of such exposure as part of that program.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records of treatment of the Veteran for the claimed conditions.

2.  Contact the holder of the Edgewood Arsenal Chemical Agent Exposure Studies Database (testing between 1955-1975) and obtain information identifying all chemical warfare agents to which the Veteran was exposed as part of his participation in those studies in about April 1966.  Associate the information obtained to the claim files.

3.  Notify the Veteran that he may submit lay evidence of any continuity of relevant symptoms for any claimed disability since service or since diagnosis of type II diabetes mellitus or psychiatric disability to include PTSD with anxiety; to include statements from others familiar with the Veteran's complaints of symptoms referable to the claimed conditions during and since service, or since diagnosis of his type II diabetes mellitus or psychiatric disability to include PTSD with anxiety.  Provide an appropriate period of time for the receipt of such requested lay evidence. 

3.  After completion of the above development, schedule the Veteran for appropriate VA examinations to determine the nature, extent, onset and likely etiology of any diagnosed (a) residuals of acute myositis of the quadriceps; (b) bilateral eye disorder; (c) residuals of right eye injury to include vision loss; (d) bilateral hearing loss; (e) tinnitus; (f) ischemic heart disease; (g) hypertension; (h) prostate cancer (diagnosis only); (i) chloracne (diagnosis only); (j) thyroid gland disorder to include goiter; (k) hemorrhage of brain vessels; (l) residuals of a cerebral vascular accident or transient ischemic attack to include as due to peripheral vascular disease; (m) residuals of exposure to certain chemical warfare agents to which the Veteran was exposed as part of the chemical warfare test program of the Army Chemical Center (Edgewood Arsenal), Maryland; (n) peripheral neuropathy of the left or right upper extremities or left or right lower extremities; and (o) low back disorder to include arthritis. 

The claim folder and a copy of this Remand must be made available to and be reviewed by each respective examiner and all necessary tests are to be conducted.  A complete rationale for any opinion expressed and conclusion reached must be set forth in the report.

For any claimed disability diagnosed, except chloracne or prostate cancer, the examiner must opine as to whether it is at least as likely as not that such disability: 

(i) had its onset in service or is otherwise due to service, to include as due to: (A) acknowledged exposure to herbicides (Agent Orange) in service in the Republic of Vietnam, or (B) acknowledged exposure to certain chemical warfare agents as part of the chemical warfare test program of the Army Chemical Center (Edgewood Arsenal) in 1966, (C) or the in-service diagnosis of pheochromocytoma; or
(ii) had its onset within one year of the Veteran's discharge from active duty in March 1973, in the case of a diagnosis of any of the following: brain hemorrhage, brain thrombosis, calculi of the bladder, cardiovascular-renal disease to include hypertension or nephritis or an organic heart disease, an organic disease of the nervous system, endocarditis, endocrinopathy including pathology of the adrenal or thyroid gland, tumor of the brain, or acute or subacute peripheral neuropathy; or
(iii) in the case of acute or subacute peripheral neuropathy, had its onset within one year of the date (September 12, 1968) when the Veteran returned from Vietnam; or 
(iv) was caused or aggravated by type II diabetes mellitus, or by PTSD with anxiety, or by any other chronic condition the examiner finds to be etiologically related to service. 

4.  Then readjudicate the appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


